UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam VT High Yield Fund The fund's portfolio 3/31/16 (Unaudited) CORPORATE BONDS AND NOTES (82.2%) (a) Principal amount Value Advertising and marketing services (0.5%) Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 $485,000 $510,463 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 105,000 109,494 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2025 355,000 370,088 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2024 315,000 328,388 Automotive (0.5%) Dana Holding Corp. sr. unsec. notes 6s, 2023 15,000 14,775 Fiat Chryslet Automobiles NV sr. unsec. unsub. notes 5 1/4s, 2023 (Italy) 660,000 656,370 General Motors Co. sr. unsec. notes 5.2s, 2045 120,000 112,809 Lear Corp. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 170,000 176,800 Navistar International Corp. company guaranty sr. unsec. notes 8 1/4s, 2021 486,000 363,285 Basic materials (9.6%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 575,000 566,375 ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) 420,000 469,350 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 505,000 469,650 Beacon Roofing Supply, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 870,000 922,200 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 320,000 365,600 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 855,000 846,450 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 685,000 690,138 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) 180,000 191,700 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 425,000 468,563 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 575,000 543,318 Cemex SAB de CV 144A company guaranty sr. sub. notes 5.7s, 2025 (Mexico) 595,000 545,913 Chemours Co. (The) 144A sr. unsec. notes 7s, 2025 215,000 172,000 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s, 2023 330,000 268,950 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 600,000 582,000 Coveris Holding Corp. 144A company guaranty sr. unsec. notes 10s, 2018 255,000 243,525 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 535,000 472,138 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8s, 2021 260,000 242,450 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 490,000 328,300 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 435,000 295,800 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 200,000 137,000 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2023 810,000 878,850 HD Supply, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 435,000 461,644 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 230,000 241,500 HD Supply, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2024 260,000 267,150 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 725,000 518,375 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 280,000 277,200 Huntsman International, LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2022 445,000 431,650 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 590,000 525,100 Joseph T Ryerson & Son, Inc. company guaranty sr. sub. notes 9s, 2017 660,000 567,600 Kraton Polymers LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2023 595,000 560,788 Louisiana-Pacific Corp. company guaranty sr. unsec. notes 7 1/2s, 2020 360,000 373,950 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 805,000 801,981 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 390,000 372,450 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 (Canada) 255,000 216,113 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 690,000 670,163 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 995,000 1,004,254 Pactiv LLC sr. unsec. unsub. bonds 8 3/8s, 2027 65,000 60,125 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 325,000 299,000 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 660,000 659,670 PQ Corp. 144A company guaranty sub. notes 8 3/4s, 2018 260,000 243,100 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 375,000 396,563 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s, 2025 145,000 152,069 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 630,000 700,875 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 835,000 860,050 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 265,000 268,313 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7 5/8s, 2021 620,000 367,350 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 270,000 263,588 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 125,000 130,625 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 440,000 457,600 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6s, 2023 870,000 798,225 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 960,000 1,000,800 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 185,000 192,400 Broadcasting (2.9%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2020 635,000 581,025 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 820,000 815,900 Cumulus Media Holdings, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 140,000 53,200 Entercom Radio, LLC company guaranty sr. unsec. notes 10 1/2s, 2019 275,000 285,313 Gray Television, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 485,000 511,675 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 740,000 547,600 LIN Television Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 75,000 75,938 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 595,000 627,725 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 70,000 72,188 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 665,000 668,325 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6s, 2024 320,000 335,200 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 345,000 359,663 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 175,000 182,700 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2021 25,000 25,750 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 305,000 292,419 Tribune Media Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 555,000 542,224 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5 1/8s, 2025 810,000 799,875 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 545,000 555,900 Building materials (0.9%) Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 245,000 256,025 Nortek, Inc. company guaranty sr. unsec. sub. notes 8 1/2s, 2021 1,045,000 1,084,188 Standard Industries, Inc./NJ 144A sr. unsec. notes 6s, 2025 245,000 259,088 Standard Industries, Inc./NJ 144A sr. unsec. notes 5 3/8s, 2024 660,000 669,900 Standard Industries, Inc./NJ 144A sr. unsec. notes 5 1/8s, 2021 65,000 66,544 Cable television (4.8%) Altice SA 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Luxembourg) 1,340,000 1,311,525 Altice SA 144A company guaranty sr. unsec. notes 7 5/8s, 2025 (Luxembourg) 400,000 383,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 75,000 72,750 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 235,000 244,546 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. bonds 5 1/8s, 2023 620,000 629,300 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 5/8s, 2022 235,000 247,338 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 480,000 494,400 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2024 1,210,000 1,264,450 CCOH Safari, LLC 144A sr. unsec. notes 5 3/4s, 2026 705,000 729,675 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 995,000 925,350 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 100,000 93,250 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 450,000 401,063 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 180,000 184,500 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 425,000 389,938 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 7/8s, 2025 200,000 217,400 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 1/8s, 2023 445,000 476,150 Numericable Sfr SA 144A sr. bonds 5 5/8s, 2024 (France) EUR 110,000 126,264 Numericable-SFR SA 144A company guaranty sr. notes 6s, 2022 (France) $640,000 624,000 Numericable-SFR SA 144A company guaranty sr. notes 6 1/4s, 2024 (France) 530,000 515,425 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 110,000 113,850 Unitymedia GmbH 144A company guaranty sr. notes 6 1/8s, 2025 (Germany) 200,000 206,520 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 685,000 705,550 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 285,000 294,975 Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) 256,500 266,760 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2019 1,010,000 1,010,000 Capital goods (7.4%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,327,000 1,353,407 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 275,000 301,125 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2024 450,000 432,563 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5s, 2022 405,000 401,963 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 295,000 302,744 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 580,000 553,900 Berry Plastics Corp. company guaranty unsub. notes 5 1/8s, 2023 200,000 201,500 Berry Plastics Corp. 144A company guaranty notes 6s, 2022 205,000 214,866 Bombardier, Inc. 144A sr. unsec. unsub. notes 4 3/4s, 2019 (Canada) 585,000 507,488 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 800,000 870,000 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7 3/8s, 2026 215,000 229,513 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7 3/4s, 2020 (Luxembourg) 305,000 301,188 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6s, 2022 1,505,000 1,284,894 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 290,000 304,500 KLX, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 1,065,000 1,059,675 Legrand France SA sr. unsec. unsub. notes 8 1/2s, 2025 (France) 920,000 1,239,832 Manitowoc Foodservice, Inc. 144A sr. unsec. notes 9 1/2s, 2024 785,000 855,650 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 950,000 814,625 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 680,000 680,850 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8 3/4s, 2023 865,000 830,400 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2025 305,000 307,288 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2022 675,000 686,813 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 144,000 149,400 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 120,000 121,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 370,000 379,250 Schaeffler Holding Finance BV 144A company guaranty sr. sub. notes 6 7/8s, 2018 (Netherlands) (PIK) 645,000 663,544 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 365,000 375,038 Terex Corp. company guaranty sr. unsec. notes 6s, 2021 1,150,000 1,112,625 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 410,000 429,475 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2024 400,000 396,880 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 770,000 766,150 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 325,000 331,500 Commercial and consumer services (0.3%) Mustang Merger Corp. 144A sr. unsec. notes 8 1/2s, 2021 120,000 123,900 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 510,000 523,388 Consumer (0.3%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 420,000 247,800 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5 3/4s, 2025 220,000 233,750 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2020 45,000 47,385 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 300,000 320,250 Consumer staples (4.8%) 1011/New Red Finance, Inc. 144A company guaranty notes 6s, 2022 (Canada) 845,000 878,800 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 240,000 244,800 Ashtead Capital, Inc. 144A company guaranty notes 6 1/2s, 2022 675,000 717,188 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 275,000 260,391 BlueLine Rental Finance Corp. 144A notes 7s, 2019 530,000 488,263 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8s, 2022 655,000 561,663 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,315,000 1,236,100 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 580,000 593,775 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 335,000 376,875 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 910,000 919,100 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 (R) 145,000 147,900 Dean Foods Co. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 680,000 697,850 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 830,000 531,200 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 490,000 429,363 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 190,000 189,240 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 130,000 129,350 Landry's, Inc. 144A company guaranty sr. unsec. sub. notes 9 3/8s, 2020 560,000 588,000 Pilgrim's Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 290,000 291,088 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2024 100,000 104,250 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 535,000 543,025 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5 3/4s, 2021 965,000 991,538 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 685,000 726,100 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 165,000 122,100 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5 3/8s, 2022 280,000 301,350 Energy (6.4%) Anadarko Petroleum Corp. sr. unsec. unsub. notes 5.55s, 2026 280,000 282,668 Antero Resources Corp. company guaranty sr. unsec. notes 5 5/8s, 2023 255,000 234,600 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 595,000 539,963 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 435,000 402,375 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2022 780,000 561,600 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2021 70,000 49,700 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 (Canada) 485,000 326,163 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 1/8s, 2021 (Canada) 120,000 85,200 California Resources Corp. company guaranty sr. unsec. sub. notes 6s, 2024 265,000 59,625 California Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2020 88,000 20,240 California Resources Corp. 144A company guaranty notes 8s, 2022 941,000 362,285 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 675,000 285,188 Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 586,000 287,140 Concho Resources, Inc. company guaranty sr. unsec. notes 5 1/2s, 2023 810,000 793,800 Continental Resources, Inc. company guaranty sr. unsec. sub. notes 5s, 2022 380,000 327,513 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 395,000 330,319 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 160,000 72,000 Devon Financing Co. LLC company guaranty sr. unsec. unsub. bonds 7 7/8s, 2031 275,000 269,659 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 45,000 34,650 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,465,000 256,375 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 295,000 206,500 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 820,000 153,750 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 810,000 688,500 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 580,000 26,100 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 (In default) (NON) 455,000 52,325 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 (In default) (NON) 171,000 18,810 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 (In default) (NON) 479,000 65,863 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (F) 195,000 10 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 865,000 237,875 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/4s, 2022 1,070,000 1,040,575 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 500,000 455,000 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 1/2s, 2021 240,000 177,600 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 620,000 455,700 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 485,000 358,900 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2023 340,000 221,000 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 365,000 242,725 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 370,000 360,750 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s, 2024 360,000 343,800 Sabine Pass Liquefaction, LLC sr. notes 5 5/8s, 2023 345,000 327,750 Sabine Pass LNG LP company guaranty sr. sub. notes 6 1/2s, 2020 285,000 298,894 Samson Investment Co. company guaranty sr. unsec. notes 9 3/4s, 2020 (In default) (NON) 1,340,000 3,350 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 (In default) (NON) 670,000 162,475 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6 3/4s, 2023 (Canada) 325,000 306,313 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8 1/4s, 2020 (Canada) 550,000 551,375 Seventy Seven Energy, Inc. sr. unsec. sub. notes 6 1/2s, 2022 345,000 15,525 Seventy Seven Operating, LLC company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 770,000 192,500 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 320,000 236,000 SM Energy Co. sr. unsec. sub. notes 5s, 2024 620,000 429,158 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 235,000 165,675 SM Energy Co. sr. unsec. unsub. notes 6 1/8s, 2022 55,000 40,095 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 175,000 19,250 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2022 310,000 58,125 Unit Corp. company guaranty sr. unsec. sub. notes 6 5/8s, 2021 405,000 202,500 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 95,000 63,175 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5s, 2019 450,000 311,625 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7 7/8s, 2021 208,000 192,346 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7 3/4s, 2031 435,000 359,963 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 253,000 234,928 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2023 605,000 527,863 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 975,000 711,750 Entertainment (1.9%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 425,000 436,688 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/4s, 2025 420,000 429,450 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 190,000 196,888 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 405,000 414,619 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 25,000 26,063 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2023 295,000 297,493 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2020 560,000 582,400 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2018 245,000 251,738 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2025 280,000 280,000 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2023 635,000 644,525 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2022 125,000 129,375 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 975,000 1,001,813 Financials (9.5%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 900,000 843,750 Ally Financial, Inc. company guaranty sr. unsec. notes 8s, 2031 1,005,000 1,145,700 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 740,000 723,350 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 360,000 447,300 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 400,000 410,000 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 215,000 211,238 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 270,000 278,694 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 125,000 127,840 CIT Group, Inc. sr. unsec. sub. notes 5s, 2023 365,000 366,825 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 390,000 404,625 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2022 340,000 344,036 Citigroup, Inc. jr. unsec. sub. FRN Ser. Q, 5.95s, perpetual maturity 175,000 167,475 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 720,000 313,200 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 305,000 311,863 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 265,000 270,300 Credit Acceptance Corp. company guaranty sr. unsec. notes 6 1/8s, 2021 595,000 562,275 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2023 265,000 252,413 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6 1/4s, perpetual maturity (Switzerland) 200,000 185,500 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 700,000 448,000 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151s, 2031 510,000 591,600 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 250,000 264,063 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 545,000 543,638 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2025 (R) 300,000 291,750 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15s, 2066 290,000 92,075 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8 1/8s, 2019 (PIK) 130,000 119,600 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 985,000 970,225 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 595,000 564,655 iStar, Inc. sr. unsec. notes 5s, 2019 (R) 230,000 220,800 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 255,000 277,950 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 485,000 1,147,350 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) $328,000 324,687 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2024 (R) 225,000 236,813 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 (R) 350,000 365,750 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2020 465,000 445,238 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 435,000 386,063 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 420,000 436,800 Ocwen Financial Corp. sr. unsec. notes 6 5/8s, 2019 275,000 215,875 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6 3/4s, 2019 275,000 275,275 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 590,000 587,788 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 161,288 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 450,000 397,125 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 670,000 634,825 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 245,000 233,608 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648s, perpetual maturity (United Kingdom) 1,915,000 2,240,504 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 445,000 413,850 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 155,000 152,071 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 6s, 2020 160,000 153,600 Springleaf Finance Corp. sr. unsec. unsub. notes 5 1/4s, 2019 240,000 229,200 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 557,000 543,075 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8 1/2s, 2018 415,000 332,000 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 845,000 839,719 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 545,000 545,000 Walter Investment Management Corp. company guaranty sr. unsec. notes 7 7/8s, 2021 525,000 341,250 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 265,000 263,675 Gaming and lottery (2.2%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 340,000 362,100 Boyd Gaming Corp. 144A company guaranty sr. unsec. unsub. bonds 6 3/8s, 2026 170,000 176,375 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7s, 2023 580,000 600,300 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 740,000 572,628 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $250,000 257,500 Penn National Gaming, Inc. sr. unsec. sub. notes 5 7/8s, 2021 635,000 631,825 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 354,000 364,620 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,000,000 1,036,250 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 1,545,000 1,251,450 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 180,000 108,000 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 145,000 147,900 Health care (8.0%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6 1/8s, 2021 740,000 765,900 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 450,000 454,500 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 575,000 507,438 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 490,000 494,900 Centene Escrow Corp. 144A sr. unsec. notes 6 1/8s, 2024 500,000 526,250 Centene Escrow Corp. 144A sr. unsec. notes 5 5/8s, 2021 155,000 161,588 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 120,000 121,500 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 520,000 469,300 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 540,000 463,050 ConvaTec Healthcare E SA 144A company guaranty sr. unsec. unsub. notes 10 1/2s, 2018 (Luxembourg) 575,000 592,250 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 975,000 727,594 DPx Holdings BV 144A sr. unsec. sub. notes 7 1/2s, 2022 (Netherlands) 820,000 815,900 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 615,000 582,713 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 250,000 236,250 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 (Ireland) 380,000 356,250 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6s, 2023 (Ireland) 430,000 405,813 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 340,000 338,725 HCA, Inc. company guaranty sr. bonds 5 1/4s, 2026 470,000 481,750 HCA, Inc. company guaranty sr. notes 6 1/2s, 2020 1,070,000 1,174,325 HCA, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 210,000 236,775 HCA, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2025 165,000 166,805 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 490,000 503,132 JLL/Delta Dutch Pledgeco BV 144A sr. unsec. notes 8 3/4s, 2020 (Netherlands) (PIK) 615,000 599,625 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sub. notes 10 1/2s, 2018 885,000 887,213 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sr. notes 7 7/8s, 2021 390,000 412,425 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 345,000 303,600 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 205,000 213,200 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 350,000 359,625 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 (R) 515,000 524,520 Service Corp. International/US sr. unsec. notes 5 3/8s, 2022 1,115,000 1,165,175 Service Corp. International/US sr. unsec. unsub. notes 5 3/8s, 2024 485,000 512,888 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 310,000 309,225 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 655,000 658,275 Tenet Healthcare Corp. company guaranty sr. sub. notes 6s, 2020 925,000 985,125 Tenet Healthcare Corp. 144A company guaranty sr. FRN 4.134s, 2020 690,000 684,825 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 7s, 2020 315,000 264,600 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 90,000 74,700 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2025 520,000 400,400 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2023 625,000 489,844 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 265,000 208,356 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2020 400,000 326,000 Homebuilding (3.0%) American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5 3/4s, 2023 470,000 488,213 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 700,000 668,500 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 135,000 119,306 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2021 630,000 675,675 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2024 285,000 299,963 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 1,190,000 1,172,150 Lennar Corp. company guaranty sr. unsec. notes 4 1/2s, 2019 395,000 407,838 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 210,000 210,525 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2021 330,000 334,125 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 700,000 630,000 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 780,000 883,350 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2026 860,000 884,725 Realogy Group, LLC/Realogy Co-Issuer Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 200,000 206,500 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 170,000 166,600 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 280,000 268,100 Lodging/Tourism (0.5%) MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 100,000 113,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 125,000 134,063 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 1,135,000 1,092,438 Media (0.3%) Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2021 (Luxembourg) 630,000 653,625 Regional Bells (0.7%) Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 70,000 64,707 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 180,000 158,400 Frontier Communications Corp. 144A sr. unsec. notes 11s, 2025 600,000 603,000 Frontier Communications Corp. 144A sr. unsec. notes 10 1/2s, 2022 670,000 686,750 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 195,000 202,556 Retail (2.4%) Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 592,000 482,480 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 505,000 215,888 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 215,000 227,900 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2020 150,000 156,938 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 475,000 488,063 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 100,000 97,000 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 500,000 400,000 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 930,000 855,600 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 45,000 50,513 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 315,000 342,563 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 475,000 432,250 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8 3/4s, 2021 (PIK) 755,000 581,818 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8s, 2021 820,000 705,200 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 505,000 515,100 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 480,000 476,400 Technology (3.4%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 240,000 246,300 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 355,000 109,163 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 1,150,000 776,250 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 505,000 509,734 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7s, 2023 595,000 600,950 First Data Corp. 144A notes 5 3/4s, 2024 570,000 569,943 First Data Corp. 144A sr. notes 5 3/8s, 2023 490,000 502,250 Infor US, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,490,000 1,355,900 Infor US, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 93,000 95,790 Iron Mountain, Inc. company guaranty sr. unsec. notes 6s, 2023 (R) 615,000 645,750 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 (R) 215,000 226,556 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 590,000 510,350 Micron Technology, Inc. 144A sr. unsec. unsub. notes 5 1/4s, 2023 315,000 257,513 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 760,000 746,700 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 225,000 229,165 Zebra Technologies Corp. sr. unsec. unsub. bonds 7 1/4s, 2022 1,005,000 1,090,425 Telecommunications (4.0%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 200,000 200,000 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2025 (Luxembourg) 600,000 570,300 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 700,000 755,125 Crown Castle International Corp. sr. unsec. notes 4 7/8s, 2022 (R) 140,000 149,450 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 650,000 557,375 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 805,000 700,350 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 305,000 193,675 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 66,000 19,635 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8 1/8s, 2023 (Luxembourg) 185,000 55,269 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 205,000 211,663 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 250,000 261,875 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 385,000 390,971 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 220,000 222,750 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 495,000 541,336 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6 7/8s, 2028 1,760,000 1,284,800 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 345,000 361,388 Sprint Corp. company guaranty sr. unsec. sub. notes 7 7/8s, 2023 1,175,000 898,628 Sprint Corp. company guaranty sr. unsec. sub. notes 7 1/4s, 2021 1,480,000 1,130,350 West Corp. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2022 1,215,000 1,117,800 Wind Acquisition Finance SA 144A company guaranty notes 7 3/8s, 2021 (Luxembourg) 385,000 348,425 Telephone (1.9%) T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 5/8s, 2023 890,000 934,500 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 3/8s, 2025 860,000 880,425 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 500,000 525,000 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 40,000 41,700 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 275,000 287,375 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 505,000 521,413 Windstream Services, LLC company guaranty sr. unsec. notes 7 3/4s, 2021 915,000 746,297 Windstream Services, LLC company guaranty sr. unsec. notes 6 3/8s, 2023 935,000 684,888 Tire and rubber (0.3%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 695,000 625,500 Transportation (0.7%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 680,000 637,500 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 1,195,000 1,165,125 Utilities and power (5.0%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 380,000 431,300 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 635,000 614,363 AES Corp./Virginia (The) sr. unsec. notes 4 7/8s, 2023 255,000 246,713 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 965,000 1,080,800 Calpine Corp. sr. unsec. sub. notes 5 3/4s, 2025 1,090,000 1,046,400 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 180,000 188,775 Calpine Corp. 144A company guaranty sr. sub. notes 5 7/8s, 2024 145,000 152,613 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85s, 2037 1,055,000 836,198 DPL, Inc. sr. unsec. sub. notes 6 1/2s, 2016 76,000 77,520 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 60,000 55,500 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 960,000 955,200 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 40,000 36,300 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8 5/8s, 2022 360,000 410,708 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) (NON) 277,699 301,998 Energy Transfer Equity LP company guaranty sr. notes 7 1/2s, 2020 430,000 413,875 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 190,000 88,350 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 255,000 117,300 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9 3/8s, 2020 1,125,000 562,500 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 215,000 132,225 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 815,000 531,788 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 195,000 142,350 GenOn Energy, Inc. sr. unsec. sub. notes 9 7/8s, 2020 215,000 138,675 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7 7/8s, 2021 1,405,000 1,399,731 NRG Yield Operating, LLC company guaranty sr. unsec. notes 5 3/8s, 2024 290,000 269,700 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5s, 2022 335,000 314,827 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 655,000 636,326 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 455,000 405,600 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 800,000 736,000 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 415,000 120,350 Total corporate bonds and notes (cost $224,343,005) SENIOR LOANS (5.0%) (a) (c) Principal amount Value Basic materials (0.1%) Builders FirstSource, Inc. bank term loan FRN Ser. B, 6s, 2022 $139,095 $137,704 Capital goods (0.1%) Manitowac Foodservice, Inc. bank term loan FRN 5 3/4s, 2023 285,000 285,475 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 440,000 410,163 Consumer cyclicals (3.5%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 612,047 581,335 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 1,265,087 1,160,323 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 3/4s, 2017 278,600 255,267 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 733,517 595,983 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 199,748 194,755 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 625,413 465,672 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.189s, 2019 639,000 436,384 J Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2021 283,557 219,993 JC Penney Corp., Inc. bank term loan FRN 6s, 2018 345,000 345,000 Jeld-Wen, Inc. bank term loan FRN 5 1/4s, 2021 433,072 431,043 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s, 2022 432,825 430,796 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 903,413 820,599 PET Acquisition Merger Sub, LLC bank term loan FRN Ser. B1, 5 3/4s, 2023 715,000 712,430 ROC Finance, LLC bank term loan FRN 5s, 2019 859,123 824,759 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 364,646 352,624 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 195,000 181,594 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 381,111 355,386 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 450,775 441,759 Consumer staples (0.3%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 548,800 531,993 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 380,000 264,100 Financials (—%) iStar, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 117,598 117,304 Health care (0.3%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 219,375 215,536 Concordia Healthcare Corp. bank term loan FRN Ser. B, 5 1/4s, 2021 (Canada) 389,025 378,692 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 155,465 149,538 Technology (0.3%) Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 599,728 398,819 ON Semiconductor Corp. bank term loan FRN Ser. B, 5 1/4s, 2023 375,000 375,375 Utilities and power (0.2%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.918s, 2017 1,769,778 497,012 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.918s, 2017 18,164 5,101 Total senior loans (cost $14,758,720) COMMON STOCKS (1.9%) (a) Shares Value Ally Financial, Inc. (NON) 30,690 $574,517 Berry Plastics Group, Inc. (NON) 15,475 559,421 Boise Cascade Co. (NON) 14,035 290,805 CIT Group, Inc. 9,745 302,387 DISH Network Corp. Class A (NON) 8,260 382,108 Eldorado Resorts, Inc. (NON) 20,825 238,238 EP Energy Corp. Class A (NON) 31,460 142,199 Gaming and Leisure Properties, Inc. (R) 3,358 103,829 General Motors Co. 7,902 248,360 Hilton Worldwide Holdings, Inc. 10,275 231,393 Live Nation Entertainment, Inc. (NON) 14,760 329,296 Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 24,322 243 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 24,322 243 Penn National Gaming, Inc. (NON) 34,840 581,480 Service Corp. International/US 15,010 370,447 Seventy Seven Energy, Inc. (NON) 16,265 9,435 Spectrum Brands Holdings, Inc. 3,325 363,356 Tribune Media Co. Class 1C (F) 93,841 23,460 Vantage Drilling International (Units) (Cayman Islands) (NON) 395 43,450 Total common stocks (cost $5,560,509) CONVERTIBLE PREFERRED STOCKS (1.2%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 636 $584,573 American Tower Corp. $5.50 cv. pfd. (R) 5,675 582,397 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. (R) 3,850 412,720 EPR Properties Ser. C, $1.438 cv. pfd. (R) 18,552 482,079 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 9,800 647,094 Tyson Foods, Inc. $2.375 cv. pfd. 3,735 278,145 Total convertible preferred stocks (cost $2,752,214) CONVERTIBLE BONDS AND NOTES (0.5%) (a) Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $313,000 $322,014 Jazz US Holdings, Inc. cv. company guaranty sr. unsec. notes 8s, 2018 323,000 453,815 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 208,000 124,020 ON Semiconductor Corp. 144A cv. company guaranty sr. unsec. unsub. notes 1s, 2020 247,000 220,448 Whiting Petroleum Corp. 144A cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2020 49,000 28,512 Total convertible bonds and notes (cost $1,064,662) PREFERRED STOCKS (0.1%) (a) Shares Value M/I Homes, Inc. Ser. A, $2.438 pfd. 12,522 $313,050 Total preferred stocks (cost $233,660) SHORT-TERM INVESTMENTS (7.9%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.44% (AFF) Shares 19,307,275 $19,307,275 U.S. Treasury Bills 0.30%, May 19, 2016 (SEGCCS) 486,000 485,915 Total short-term investments (cost $19,793,084) TOTAL INVESTMENTS Total investments (cost $268,505,854) (b) FORWARD CURRENCY CONTRACTS at 3/31/16 (aggregate face value $2,500,740) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Canadian Dollar Buy 4/20/16 $127,512 $125,535 $1,977 Canadian Dollar Sell 4/20/16 127,512 119,117 (8,395) Credit Suisse International Euro Sell 6/15/16 465,168 444,040 (21,128) JPMorgan Chase Bank N.A. Canadian Dollar Buy 4/20/16 140,833 131,608 9,225 Canadian Dollar Sell 4/20/16 140,833 138,644 (2,189) State Street Bank and Trust Co. Canadian Dollar Sell 4/20/16 559,558 522,013 (37,545) UBS AG British Pound Sell 6/15/16 1,041,227 1,019,783 (21,444) Total CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 25 Index B+/P $116,718 $7,000,000 12/20/20 500 bp $329,202 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2016. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $249,625,844. (b) The aggregate identified cost on a tax basis is $268,675,042, resulting in gross unrealized appreciation and depreciation of $5,497,888 and $27,455,244, respectively, or net unrealized depreciation of $21,957,356. (NON) This security is non-income-producing. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $14,783,531 $29,001,001 $24,477,257 $20,143 $19,307,275 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder's portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $7,090,261 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk, for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk, for gaining exposure to specific sectors and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund's maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $86,535 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $290,805 $— $— Capital goods 559,421 — — Communication services 382,108 — — Consumer cyclicals 1,628,767 — 23,460 Consumer staples 363,356 — — Energy 195,084 — 486 Financials 980,733 — — Health care 370,447 — — Total common stocks — Convertible bonds and notes — 1,148,809 — Convertible preferred stocks — 2,987,008 — Corporate bonds and notes — 205,108,438 10 Preferred stocks — 313,050 — Senior loans — 12,572,514 — Short-term investments 19,307,275 485,915 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(79,499) $— Credit default contracts — 212,484 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $212,484 $— Foreign exchange contracts 11,202 90,701 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) Centrally cleared credit default contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Credit Suisse International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: Centrally cleared credit default contracts§ — Forward currency contracts# 1,977 — — 9,225 — — 11,202 Total Assets $1,977 $— $— $9,225 $— $— $11,202 Liabilities: Centrally cleared credit default contracts§ — 11,327 — 11,327 Forward currency contracts# 8,395 — 21,128 2,189 37,545 21,444 90,701 Total Liabilities $8,395 $11,327 $21,128 $2,189 $37,545 $21,444 $102,028 Total Financial and Derivative Net Assets $(6,418) $(11,327) $(21,128) $7,036 $(37,545) $(21,444) $(90,826) Total collateral received (pledged)##† $— $— $— $— $— $— Net amount $(6,418) $(11,327) $(21,128) $7,036 $(37,545) $(21,444) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 27, 2016
